


Exhibit 10.14

 

FIFTH AMENDMENT TO LEASE

AND

TERMINATION OF STOCK PLEDGE AGREEMENT

 

THIS FIFTH AMENDMENT TO LEASE AND TERMINATION OF STOCK PLEDGE AGREEMENT
(“Amendment”) is executed as of the 18th day of September, 2003, between THE
CAMBAY GROUP, INC., a California corporation (“Landlord”), and UNIFY
CORPORATION, a Delaware corporation (“Tenant”).

 

RECITALS

 

A.            Landlord and Tenant entered into that certain Office Building
Lease, dated December 17, 1999 (as amended by that certain First Amendment to
Office Building Lease (the “First Amendment”), that certain Second Amendment to
Office Building Lease dated March 10, 2000 (the “Second Amendment”), that
certain Third Amendment to Office Building Lease dated as of August 30, 2000
(the “Third Amendment”), and that certain Fourth Amendment to Office Building
Lease dated January 8, 2002 (the “Fourth Amendment”), collectively, the
“Lease”), pursuant to which Tenant leased from Landlord the premises located at
2143 Arena Boulevard in Sacramento, California and more particularly depicted in
Exhibit B attached to the Lease (the “Property”).  Landlord and Tenant presently
desire to amend the Lease pursuant to the terms and conditions set forth below.

 

B.            Landlord and Tenant entered into that certain Stock Pledge
Agreement, dated as of June 13, 2001 (the “Stock Pledge Agreement”).  Landlord
and Tenant presently desire to terminate the Stock Pledge Agreement pursuant to
the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows:

 

1.             Security Deposit.  Addendum 50 as set forth in the Third
Amendment is hereby deleted, and the following inserted in its place:  “Tenant
shall deliver to Landlord, as security for the full and faithful performance of
Tenant’s obligations under the Lease, a security deposit (“Security Deposit”) in
the total amount of Seventy Five Thousand and No/100 Dollars ($75,000.00) in
cash, which will be provided in nine equal monthly installments of Eight
Thousand Three Hundred Thirty Three and 33/100 Dollars ($8,333.33) each on the
first day of each calendar month from October 1, 2003 through and including June
1, 2004.  The Security Deposit shall be returned to Tenant upon satisfaction of
the following:

 

A.            Tenant achieves a net annual income equal to four (4) times the
annual rent, as provided in this Lease, and

 

B.            Tenant’s net worth as a company is Four Million Dollars
($4,000,000) above the stated net worth, that shall be established upon
completion of the current audit.”

 

2.             Termination of Stock Pledge Agreement.  Effective immediately
upon Landlord’s receipt of the entire Security Deposit (i.e., all nine (9)
installments) in accordance with Section 1 of

 

--------------------------------------------------------------------------------


 

this Fifth Amendment, the Stock Pledge Agreement shall automatically terminate
without further action of Landlord or Tenant, and thereafter neither party shall
have any further rights or obligations thereunder.

 

3.             Effect of Amendment.  Except as expressly modified by this
Amendment, the Lease shall continue in full force and effect according to its
terms, and the parties hereby ratify and affirm all their respective rights and
obligations under the Lease.  In the event of any conflict between this
Amendment and the Lease, this Amendment shall govern.

 

4.             Counterparts.  This Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute the same document.

 

IN WITNESS WHEREOF, the parties hereto have executed this document as of the
date and year first above written.

 

Landlord:

Tenant:

 

 

THE CAMBAY GROUP, INC.

UNIFY CORPORATION

a California corporation

a corporation

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

 

Its:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------
